Exhibit 99.3 Second Quarter Earnings Supplement The enclosed summary should be read in conjunction with the text and statistical tables included in American Express Company’s (the “Company” or “AXP”) Second Quarter 2011 Earnings Release. This presentation contains certain forward-looking statements that are subject to risks and uncertainties and speak only as of the date on which they are made.Important factors that could cause actual results to differ materially from these forward-looking statements, including the Company’s financial and other goals, are set forth on page 24 of this Supplement, in the Company’s 2010 Annual Report to Shareholders, in its 2010 Annual Report on Form 10-K and in other reports on file with the Securities and Exchange Commission. AMERICAN EXPRESS COMPANY SECOND QUARTER 2011 OVERVIEW CONSOLIDATED FINANCIAL RESULTS · Second quarter diluted EPS from continuing operations attributable to common shareholders of $1.07 increased 27% from $0.84 last year.Total revenues net of interest expense increased 12%.Return on average equity (“ROE”) was 28.2% and return on average tangible common equity (“ROTCE”), which excludes goodwill and intangibles, was 36.1%1. - The discontinued operations line in the consolidated financial statements contains the results of operations, assets and liabilities related to businesses previously sold.During Q2’11, this included the resolution of certain prior years’ tax items related to American Express Bank Ltd., which was sold to Standard Chartered PLC during Q1’08.Q2’10 results included no impact related to discontinued operations. - Including discontinued operations, diluted EPS on net income available to common shareholders of $1.10 increased 31% from $0.84 last year. BUSINESS METRICS · Compared with the second quarter of 2010: - Worldwide billed business of $207.6B increased 18% reflecting strong card spending across all segments.Adjusted for the impact of changes in foreign exchange rates, worldwide billings grew 15%2. - Worldwide total cards-in-force of 94MM increased 6% or 5.1MM cards from last year, and increased 1.6MM cards from last quarter.During Q3’10, the definition of cards-in-force was changed for certain retail co-brand cards in Global Network Services (“GNS”) as further discussed on page 9.The change caused a reduction to reported cards-in-force in Q3’10 of 1.6MM. - Worldwide average spending per proprietary basic cards-in-force of $3,767 increased 15% versus last year reflecting broad-based improvement in cardmember spending levels.Adjusted for the impact of changes in foreign exchange rates, worldwide average spending per proprietary basic card grew 11%2. - Worldwide cardmember loan balances of $58.7B increased 2% from $57.3B last year, reflecting higher cardmember spending levels offset by higher payment rates. FINANCIAL HIGHLIGHTS · Discount Revenue:Increased 16%, reflecting 18% growth in billed business volumes, partially offset by a slight decline in the average discount rate, relatively faster growth in billed business related to GNS, where the Company shares the discount revenue with card issuing partners, and higher contra-revenue items, including corporate incentive payments and partner payments (as further discussed on page 2). · Net Interest Income:Decreased 3%, reflecting a lower net yield, partially offset by a 2% increase in average cardmember loans.The lower net yield reflects lower revolving levels and lower balances at penalty rates due to the implementation of elements of H.R. 627: Credit Card Accountability Responsibility and Disclosure Act of 2009 (the “CARD Act”) and improved credit performance. These reductions to yield were partially offset by the benefit of certain repricing initiatives effective during 2009 and 2010. · Total Provisions for Losses: Decreased 45%, primarily driven by improving credit performance within the cardmember lending portfolio, which led to lower lending write-offs and lower lending reserve requirements.The reduction in cardmember lending provision was partially offset by an increase in charge card provision due primarily to higher receivable levels, as well as a reserve release in the prior year. 1 Please refer to Annex 1 for the components of return on average equity (“ROE”), ROCE and ROTCE, a non-GAAP measure,on a consolidated basis and Annex 3 for return on average segment capital (“ROSC”) and return on average tangible segment capital (“ROTSC”), a non-GAAP measure, on a segment basis. 2 As reported in this Earnings Supplement, F/X adjusted information assumes a constant exchange rate between the periods being compared for purposes of currency translation into U.S. dollars (i.e., assumes the foreign exchange rates used to determine results for the three months ended June 30, 2011 apply to the period(s) against which such results are being compared).The Company believes the presentation of information on an F/X adjusted basis is helpful to investors by making it easier to compare the Company's performance in one period to that of another period without the variability caused by fluctuations in currency exchange rates. 1 AMERICAN EXPRESS COMPANY SECOND QUARTER 2011 OVERVIEW CONSOLIDATED · Marketing and Promotion Expenses:Decreased 4% versus last year due to lower USCS product media spending, partially offset by higher international investments. · Cardmember Rewards Expense:Increased 35%, reflecting greater rewards-related spending volumes and higher co-brand expense.In addition, higher redemption rates led to an increase in the ultimate redemption rate, while a shift in redemption mix also drove an increase in the weighted average cost per point. · Salaries and Employee Benefits Expense: Increased 21%, reflecting higher employee levels, merit increases for existing employees, higher benefit-related costs, $48MM ($36MM after-tax) of severance costs related to reengineering activities and higher incentive related compensation. - Compared with last year, the total employee count of 62,600 increased by 3,100 or 5% from a year ago. Compared with last quarter, the total employee count increased by 200. · Professional Services Expense:Increased 17%, reflecting higher technology development expenditures including various initiatives related to digitizing the business, globalizing operating platforms, and enhancing analytical and data capabilities; higher legal costs; and greater third-party merchant sales-force commissions.The increase also includes a reduction of amounts previously capitalized related to software developed by third party vendors of approximately $38MM ($24MM after-tax). · Reclassification of Partner Payments:Beginning Q1’11, certain payments to business partners previously expensed in Other, net expense were reclassified as either contra Discount Revenue or Marketing and Promotion expense.The reclassified partner payments are primarily related to the extension or signing of certain co-brand contracts where upfront payments reflecting value generated by the partnership during the contract period are amortized over the life of the contract.Prior period results have been revised for this change. · Segment Allocation Changes:Beginning Q1’11, the Company changed its segment allocation methodology to better align segment reporting with the Company’s previously announced management reorganization, which has been implemented over the last several quarters.The reorganization included the formation of the Enterprise Growth Group, which is reported in the Corporate & Other segment.Starting in Q1’11, certain business activities such as Loyalty Edge and Global Foreign Exchange Services, which were previously managed and reported in the operating segments, are managed by Enterprise Growth andreported in the Corporate & Other segment.The reorganization also included consolidation of certain corporate support functions into the Global Services organization.Greater centralization of activities has led to modifications in the costs being allocated from the Corporate & Other segment to the reported operating segments starting in Q1’11.Prior periods have been revised for these changes. Beginning Q4’10, the Company completed its conversion to a new general ledger platform.This conversion enabled the Company to streamline its ledger reporting unit structure, resulting in a reconfiguration of intercompany accounts. These changes have the effect of altering intercompany balances among segments, thus altering reported total segment assets.Total segment assets presented in the Second Quarter 2011 Earnings Release reflect the changes described above.This conversion had no impact on segment results, segment capital or return on segment capital metrics. 2 AMERICAN EXPRESS COMPANY SECOND QUARTER 2011 OVERVIEW CONSOLIDATED CAPITAL · Capital Distribution to Shareholders:During Q2’11, approximately 61% of capital generated was distributed to shareholders through the Company’s quarterly common share dividend and share repurchases.During the quarter the Company repurchased 15MM common shares at an average price of $50.14 versus no share repurchase in both Q1’11 and Q2’10. Since the inception of repurchase programs in December 1994, 699MM shares have been acquired under cumulative Board authorizations to repurchase up to 770MM shares.On a cumulative basis, since 1994 the Company has distributed 63% of capital generated through share repurchases and dividends. On January 7, 2011, the Company submitted its Comprehensive Capital Plan (“CCP”) to the Board of Governors of the Federal Reserve (the “Federal Reserve”).The CCP included an analysis of performance and capital availability under certain adverse economic assumptions, as well as a capital distribution plan outlining the Company’s plans to return capital to shareholders in 2011 through dividends and share repurchases.On March 18, 2011, the Company was informed that the Federal Reserve had no objections to the Company’s 2011 capital distribution plan.The total number of shares repurchased in 2011 will be based on the Company’s business plans and financial performance, and will be consistent with its submitted capital distribution plan. As the Company has previously disclosed, its objective is to return to shareholders, on average and over time, approximately 50% of the capital it generates through a combination of dividends and the repurchase of common shares. -Shares Outstanding: Millions of Shares Q2’11 Q1’11 Q2’10 Shares outstanding – beginning of period Repurchase of common shares (15 ) - - Employee benefit plans, compensation and other 6 5 4 Shares outstanding – end of period · Capital Ratios: As of June 30, 2011, the Company’s key consolidated capital ratios3 were as follows: ($ in billions) June 30, 2011 Risk-Based Capital Tier 1 % Total % Tier 1 Leverage % Tier 1 Common Equity/Risk Weighted Assets (RWA)4 % Total Shareholders’ Equity $ Tangible Common Equity (TCE5)/RWA % Tier 1 Capital $ Tier 1 Common Equity4 $ Tier 2 Capital $ Total Average Assets6 $ RWA $ TCE $ On December 16, 2010, the Basel Committee on Banking Supervision issued the Basel III rules text, which presents details of global regulatory standards on bank capital adequacy and liquidity agreed to by the Governors and Heads of Supervision, and endorsed by the G20 Leaders at their November 2010 summit.While final implementation of the rules related to capital ratios will be determined by the Federal Reserve, the Company estimates that had the new rules been in place during Q2’11, the reported tier 1 common and tier 1 capital ratios would decline by approximately 40 basis points.In addition, the impact of the new rules on the reported Tier 1 leverage ratio would be a decline of approximately 160 basis points. 3 These ratios represent a preliminary estimate as of the date of this Earnings Supplement and may be revised in the Company’s Second Quarter 2011 Form 10-Q. 4 See Annex 2 for a reconciliation between Tier 1 common equity, a non-GAAP measure, and total shareholders’ equity. 5 Tangible common equity, a non-GAAP measure, excludes goodwill and other intangibles of $4.4B from total shareholders’ equity, of $18.2B. The Company believes presenting the ratio of tangible common equity to risk-weighted assets is a useful measure of evaluating the strength of the Company’s capital position. 6 For the purpose of calculating the Tier 1 Leverage Ratio. 3 AMERICAN EXPRESS COMPANY SECOND QUARTER 2011 OVERVIEW CONSOLIDATED FUNDING AND LIQUIDITY · Funding Activities:During Q2’11, the Company primarily funded its business through deposit-taking and the issuance of unsecured debt. - Deposits:The Company held the following deposits at the end of Q2’11 and Q1’11: ($ in billions) June 30, 2011 March 31, 2011 Change U.S. Direct Deposits7 $ $ $ U.S. 3rd Party CD’s ) U.S. 3rd Party Sweep Accounts Other Deposits - Total $ $ $ The total portfolio of U.S. retail Certificates of Deposit (“CDs”) issued through the direct deposit and third party programs had a weighted average remaining maturity of 20.0 months and a weighted average rate at issuance of 2.6% - Unsecured non-guaranteed debt:During the quarter, the Company issued a C$325MM, 3-year floating rate note at 1-month CDOR +105 bps and a C$400MM, 5-year note with a coupon of 3.6% through its American Express Canada Credit Corporation subsidiary.In addition, the Company issued a $600MM, 3-year floating rate note at 3-month LIBOR +85 bps through its American Express Credit Corporation subsidiary. · Funding Sources:The Company’s primary funding sources consist of retail deposits, unsecured debt and asset-backed securities, including its asset-backed conduit facility. The Company offers deposits within its American Express Centurion Bank and American Express Bank, FSB (“FSB”) subsidiaries (together, the “Banks”).These funds are insured up to $250,000 per account through the Federal Deposit Insurance Corporation (“FDIC”).The Company, through FSB, has a direct deposit-taking program, Personal Savings® from American Express, to supplement its distribution of deposit products through third-party distribution channels.This program makes FDIC-insured CDs and high-yield savings account products available directly to consumers. The Company currently has an objective to hold excess cash and readily marketable securities to satisfy all maturing long-term funding obligations for a 12-month period, in addition to having access to significant additional contingent liquidity sources in the event that access to its primary funding sources should become unavailable.As of June 30, 2011, the Company held $20.0B of excess cash8 and readily marketable securities versus $16.9B of long-term debt and CDs maturing over the next 12 months. - Additional Funding Sources: The Company can also draw upon the following additional funding sources: Commercial Paper:At June 30, 2011, the Company had $0.7B of commercial paper outstanding. Discount Window:The Banks are insured depository institutions that have the capability of borrowing from the Federal Reserve Bank of San Francisco (i.e., access to the Federal Reserve Bank discount window), subject to the amount of qualifying collateral that they may pledge. The Federal Reserve has indicated that both credit and charge card receivables are a form of qualifying collateral for secured borrowing made through the discount window.Whether specific assets will be considered qualifying collateral for secured borrowings made through the discount window, and the amount that may be borrowed against the collateral, remains at the discretion of the Federal Reserve. Bank Lines:At June 30, 2011, the Company maintained committed bank lines of credit totaling $10.7B, of which $4.2B was drawn as part of the Company’s normal funding activities. The committed facilities have $3.3B of expirations in 2011, with the remainder expiring in 2012. Secured Borrowing Facility:At June 30, 2011, the Company maintained its asset-backed conduit facility, a $3B committed, revolving, and secured financing facility that is due to expire in December 2013. 7 Direct Deposits primarily includes the Personal Savings® direct deposit program, which consists of $12.8B from high yield savings accounts and $0.8B from retail CDs. 8 Includes $23.1B classified as Cash and Cash Equivalents, less $5.4B of operating cash (cash available to fund day-to-day operations), net of commercial paper and short-term deposits outstanding. Cash also includes $206MM classified as Other Assets on the Company’s consolidated balance sheet, which is held against certain forthcoming asset-backed securitization maturities. 4 AMERICAN EXPRESS COMPANY SECOND QUARTER 2011 OVERVIEW CONSOLIDATED · Maturity Obligations:The maturities of the Company’s long-term unsecured debt, debt issued in connection with asset-backed securitizations and long-term CDs, for the next four quarters are as follows: ($ in billions) Funding Maturities Quarter Ending: Unsecured Debt Asset-Backed Securitizations Certificates of Deposit Total September 30, 2011 $ December 31, 2011 - March 31, 2012 June 30, 2012 $ OTHER ITEMS OF NOTE · Acquisition of Accertify:On November 10, 2010, the Company completed the acquisition of Accertify Inc., a leading provider of solutions that help merchants combat fraudulent online and other card-not-present transactions, for total consideration of $151MM.The acquisition enables the Company to broaden its offering of fraud prevention services to merchants to include transactions that take place on all networks. · Acquisition of Loyalty Partner:On March 1, 2011, the Company completed the acquisition of Loyalty Partner, a leading marketing services company best known for the loyalty programs it operates in Germany, Poland and India.Loyalty Partner also provides market analysis, operating platforms and consulting services that help merchants grow their businesses. The transaction, which valued Loyalty Partner at approximately $766MM, consisted of an upfront cash purchase price of approximately $616MM ($585MM plus $31MM in cash acquired) and an additional $150MM in the fair value of equity interest that the Company may acquire over the following five years at a price based on business performance. · Visa and MasterCard Litigation Settlements:The Company has been receiving payments from Visa and MasterCard for the last several years under the terms of previously disclosed settlement agreements.The settlement with Visa is comprised of an initial payment of $1.13B ($700MM after-tax) that was recorded in Q4’07 and received in March 2008, and quarterly payments of up to $70MM ($43MM after-tax) for four years from Q1’08 through Q4’11. The settlement with MasterCard is comprised of quarterly payments of up to $150MM ($93MM after-tax) for three years from Q3’08 through Q2‘11.The Company recognized $70MM from Visa for each of the past fourteen quarters and $150MM from MasterCard for each of the past twelve quarters pursuant to these agreements. The installment payments from both parties are subject to the Company achieving certain quarterly performance criteria in the GNS business within the U.S., which the Company believes it is positioned to meet.Payments earned through June 2011 have been recorded as a reduction to the “other, net” expense line within the Corporate & Other segment. · Reengineering Initiatives:During 2011, the Company expects to record restructuring charges related to employee severance obligations, other employee-related costs and lease termination costs resulting from the planned consolidation of facilities within the Company’s global servicing network, which was first announced in the fourth quarter of 2010. The expected aggregate charges in 2011 of approximately $60MM to $80MM pre-tax (approximately $38MM to $51MM after-tax) are expected to include approximately $25MM to $35MM in costs associated with additional employee compensation and approximately $35MM to $45MM in other costs principally relating to the termination of certain real property leases.In Q1’11, the Company recorded $11MM ($7MM after-tax) of the $60MM to $80MM in expected additional charges. In Q2’11, the Company recorded $4MM ($2MM after-tax) of the $60MM to $80MM in expected additional charges. Substantially all of the reengineering activities are expected to be completed by the end of the fourth quarter of 2011. In Q2’11, the Company recorded $44MM ($34MM after-tax) of additional severance related reengineering costs unrelated to the global servicing initiatives described above. 5 AMERICAN EXPRESS COMPANY SECOND QUARTER 2011 OVERVIEW CONSOLIDATED EXPANDED PRODUCTS AND SERVICES · During the quarter, American Express continued to invest in growth opportunities through expanded products and services. In our proprietary issuing and network businesses, the Company: - Announced the national roll-out of a partnership with foursquare, which allows Cardmembers to link their foursquare profiles to their cards to "load" and seamlessly redeem merchant specials without the need for coupons, special codes, or showing their mobile devices to cashiers. This new service is powered by the American Express Smart Offer APIs. - Announced a new partnership with Facebook that allows Cardmembers to redeem Membership Rewards® for Facebook ads. This gives business owners a powerful new way to build their businesses through the rapidly growing area of social media advertising. - In conjunction with the Levi’s® Brand and LevelUp, introduced a new seamless process for redeeming loyalty deals, leveraging Amex’s couponless technology and the new Android “push” notification. - Launched YourBuzz, a free tool designed to help small business owners create, establish and manage their online reputation and brand on listings sites like CitySearch and Yelp in addition to social media sites like Twitter and Facebook. - Announced the addition of a number of new redemption partners to the Company’s industry-leading Membership Rewards® program for 2011 across several popular categories such as Dining and Entertainment (Open Table), Retail (Recreational Equipment, Inc), and Travel (Four Seasons Hotels & Ski Resorts), giving Cardmembers even more ways to redeem points. In our GNS business the Company: - Launched a new card-issuing partnership with Korea Exchange Bank (KEB) to issue new travel rewards cards: the KEB Crossmile Platinum American Express® Card and the KEB Crossmile Platinum Special Edition American Express® Card, which are both available in consumer and corporate versions. - Supported existing GNS partners in launching a wide range of new products, including: the Bradesco American Express® Card and the American Express® Business Card with Banco Bradesco in Brazil, Blue from American Express® with BDO in the Philippines and the First National Bank of Omaha American Express® credit cards in the United States. MBNA also issued the first American Express-branded, contactless credit cards in the UK. In our Enterprise Growth Group, the Company: - Launched a best in class reloadable prepaid card with no activation or maintenance fees. The card will provide a smarter spending and budgeting payment option to millions of consumers, while creating an unprecedented standard in the prepaid category. With this new consumer friendly everyday payment card, American Express will further serve new customer segments that do not rely on traditional charge and credit cards to manage their day-to-day finances. - Announced a digital payments partnership with AOL’s Patch to offer Serve to millions of Patch customers. Through the partnership, local merchants will be able to post offers online in a more streamlined, effective way, and consumers will benefit by redeeming offers at the point of sale. - Announced a strategic alliance with Payfone to create and power a new global mobile checkout service with the Serve platform. This new product will provide consumers with the ability to make purchases from merchants using their mobile phone number at checkout. - Announced a strategic partnership with AAA Southern New England to launch a co-branded reloadable prepaid membership card. - Announced a joint venture with vente-privee.com, a global leader in online private sales, to create a new online shopping destination to offer customers fashion and lifestyle products at highly attractive prices. 6 AMERICAN EXPRESS COMPANY SECOND QUARTER 2011 OVERVIEW CONSOLIDATED Statements of Income (GAAP basis) (Preliminary) Quarters Ended Percentage (Millions, except per share amounts) June 30, Inc/(Dec) Revenues Non-interest revenues Discount revenue $ $ 16 % Net card fees 5 Travel commissions and fees 21 Other commissions and fees 18 Other 10 Total non-interest revenues 15 Interest income Interest and fees on loans (3 ) Interest and dividends on investment securities 99 ) Deposits with banks and other 18 16 13 Total interest income (4 ) Interest expense Deposits (4 ) Short-term borrowings 1 1 - Long-term debt and other (6 ) Total interest expense (5 ) Net interest income (3 ) Total revenues net of interest expense 12 Provisions for losses Charge card 96 68 Cardmember loans ) Other 20 16 25 Total provisions for losses ) Total revenues net of interest expense after provisions for losses 18 Expenses Marketing and promotion (4 ) Cardmember rewards 35 Cardmember services 36 Salaries and employee benefits 21 Professional services 17 Occupancy and equipment 3 Communications 92 97 (5
